Citation Nr: 0018488	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for symptoms of joint 
pain and leg cramps as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for symptoms of fatigue 
as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for symptoms of sinus 
congestion as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for symptoms of cough 
and smoke sensitivity as a chronic disability resulting from 
an undiagnosed illness.

5.  Entitlement to service connection for symptoms of skin 
rash and profuse sweating as a chronic disability resulting 
from an undiagnosed illness.

6.  Entitlement to service connection for symptoms of 
headaches as a chronic disability resulting from an 
undiagnosed illness.

7.  Entitlement to service connection for symptoms of mood 
swings, confusion, disorientation and sleep disturbance as a 
chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to August 1971 and from November 1990 to June 1991.  He 
served in the Southwest theater of operations from January 
1991 to May 1991.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1995 decision of the RO, which, among 
other things, denied service connection for the conditions 
listed on the title page of this decision on the basis that 
they were not due to undiagnosed illness.  The veteran 
perfected a timely appeal of this determination to the Board.

In addition, the Board notes that, in June 1995, the RO 
denied the veteran's claims of entitlement to service 
connection for symptoms of urinary frequency and memory loss 
due to an undiagnosed illness.  Although the veteran 
perfected an appeal with respect to those determinations to 
the Board, in November 1996, the RO granted service 
connection for urinary frequency and memory loss due to an 
undiagnosed illness.  The Board notes that such grants are a 
full award of the benefits on appeal.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, these issues are not 
before the Board.


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
joint pain and leg cramps; fatigue; sinus congestion; cough 
and smoke sensitivity; skin rash and profuse sweating; 
headaches; mood swings, confusion, disorientation and sleep 
disturbance, as chronic disabilities resulting from an 
undiagnosed illness are supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for symptoms of joint pain and leg cramps as a chronic 
disability, resulting from an undiagnosed illness, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1999).  

2.  The veteran's claim of entitlement to service connection 
for symptoms of fatigue as a chronic disability resulting 
from an undiagnosed illness, is well grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.317.

3.  The veteran's claim of entitlement to service connection 
for sinus congestion as a chronic disability, including as 
due to an undiagnosed illness, is well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.317.

4.  The veteran's claim of entitlement to service connection 
for symptoms of cough and smoke sensitivity as a chronic 
disability resulting from an undiagnosed illness, is well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.317.

5.  The veteran's claim of entitlement to service connection 
for symptoms of skin rash and profuse sweating as a chronic 
disability resulting from an undiagnosed illness, is well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.317.

6.  The veteran's claim of entitlement to service connection 
for symptoms of headaches as a chronic disability resulting 
from an undiagnosed illness, is well grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.317.

7.  The veteran's claim of entitlement to service connection 
for symptoms of mood swings, confusion, disorientation and 
sleep disturbance as a chronic disability resulting from an 
undiagnosed illness, is well grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the service medical records shows that, in 
November 1990, the veteran's head, sinuses, lungs, chest, 
upper extremities, lower extremities, spine and skin were 
clinically normal.  The veteran indicated that he had never 
had swollen or painful joints, sinusitis, skin diseases, 
chronic cough, frequent trouble sleeping or nervous trouble 
of any sort.  On separation examination in April 1991, his 
head, sinuses, lungs, chest, upper extremities, lower 
extremities, spine and skin were clinically normal.  He was 
diagnosed with a sprain of the right middle finger with 
normal x-ray study; painful right knee; history of right knee 
injury three months before; history of low back pain one 
month before; and sprained right third finger.  The veteran 
indicated that he had had swollen or painful joints, 
sinusitis, cramps in his legs, and arthritis, rheumatism or 
bursitis, which were noted to have existed prior to service.  
He stated that he had not had chronic cough, skin diseases, 
frequent trouble sleeping or nervous trouble of any sort.  
The examiner reported that the veteran complained of having 
lower leg cramps in the morning that went away on their own 
and of sustaining a right knee injury three months before 
after hitting the dash of a vehicle.  The veteran had 
sinusitis that was related to dust in the environment, right 
shoulder pain related to a driving injury one month before, 
lower back pain related to lifting heavy objects five years 
before, and minor congestion.  In May 1991, the veteran 
reported that he did not have fatigue, rash, skin infection, 
sores, nightmares, trouble sleeping or recurring thoughts 
about his experiences during Desert Shield/Desert Storm.  He 
reported that he had a cough or sinus infection.  The 
examiner reported that sinus congestion remained a problem 
for the veteran.

In September 1994, a VA x-ray study of the cervical spine 
revealed an impression of minimal degenerative joint disease 
with disc space narrowing at C5-6 and C6-7.  An x-ray study 
of the chest revealed an impression of normal heart and 
lungs.

At an October 1994 VA Persian Gulf Registry Examination, the 
veteran reported that he noticed the onset of numerous 
symptoms within six months of his return from the Persian 
Gulf, including memory loss, headaches, chronic fatigue, 
sleep disturbances, excessive sensitivity to cigarette smoke, 
profuse sweats, leg cramps, mood swings, confusion and 
disorientation.  He reported that the symptoms were 
persistent and were recurrent and that he felt sinus 
congestion and his joints every day.  He reported that he had 
had exposure to smoke from petrochemicals from burning oil 
fields.

On an October 1994 VA outpatient treatment record, the 
veteran reported that he had not used sleeping medication, 
but that he had used cough and cold remedies.  He reported 
that he had had persistent pain and arthritis and had not had 
lung disease or nervous disorder.

At a VA examination in November 1994, the veteran complained 
of itching that was not related to seasons or the heat.  He 
also complained of aching of all of his joints.  An 
examination of the skin revealed no keratoses, skin tags, 
clubbing or cyanosis.  There was no generalized adenopathy of 
the lymphatic and hemic systems.  There were no sensory 
deficits about the face and flexion, extension and lateral 
movement of the neck were normal.  The nasal mucus membranes 
were normal and sinuses were nontender and the respiratory 
system was clear to percussion and auscultation.  Examination 
of the upper extremities and knees revealed no loss of motion 
and the spine showed flexion to 95 degrees and extension to 
35 degrees.  The veteran was diagnosed with Gulf War syndrome 
and duodenal ulcer by history.

In January 1996, a VA outpatient treatment record revealed 
symptoms of recurrent, continual sinus congestion, joint 
pains, persistent skin rashes with no improvement, confusion 
and disorientation while driving, which happened frequently 
with no improvement; headaches; chronic fatigue; sleep 
disturbance, somewhat improved; increased sensitivity to 
cigarette smoke, manifested by upset stomach and headaches; 
profuse sweating; and leg cramps.  An examination revealed an 
erythematous rash on the upper mid posterior chest.  Lungs 
were clear and extremities were without edema.  The veteran 
was assessed with multiple illnesses with overlapping 
symptoms and causes, with no improvement in symptoms.

In February 1996, the veteran's spouse reported that the 
veteran returned from Desert Storm with a cough that worsened 
over time.  She further stated that he had become extremely 
tired, lethargic and fatigued and that he started to complain 
of headaches on a daily basis.  She indicated that his 
sinuses had become a problem and he began to self-medicate 
himself to relive the pain.  His sleep patterns changed and 
he would sometimes wake in a sweat.  He began to have mild to 
severe leg cramps, especially at night, and about one year 
after his return, he began to complain of joint pain in his 
wrist, elbow, shoulder and knee.  She reported that his 
problems continued to the present day.

In February 1996, lay statements by the veteran's pastor, 
sister-in-law and friend reported that the veteran was 
healthy and energetic prior to the Gulf War and, upon 
returning, had symptoms including fatigue and joint pain.

At a VA examination in July 1996, the veteran reiterated that 
he was exposed to environmental fires and smoke for a short 
period of time during the Gulf War and that, upon his return, 
numerous symptoms arose that had not been present prior to 
his tour of duty in the Gulf.  He reported that he had sinus 
problems and occasional difficulty breathing, which happened 
year round but only on an occasional basis; multiple joint 
pain; right calf cramp, especially while sleeping; 
generalized fatigue; occasional cough; sensitivity to 
cigarette smoke, which caused coughing; occasional itching of 
both arms, which he associated with a possible rash; profuse 
sweating; headaches; and confusion, disorientation and mood 
swings.  An examination revealed the veteran to have no 
evidence of dermatitis, keratoses, skin tags or cyanoses.  
His head, face and neck revealed no sensory deficits about 
the face and flexion, extension and lateral movement were 
within normal limits.  The nasal mucous membranes were within 
normal limits and the sinuses were nontender.  Respiratory 
system was clear to percussion and auscultation.  The veteran 
was diagnosed, in part, with sinusitis, by history, no 
disease found; multiple joint pain, by history, no 
symptomatology at this time; fatigue, etiology unknown; 
coughing, etiology unknown; urinary frequency, etiology 
unknown; headaches, etiology unknown; and post-traumatic 
stress disorder (PTSD), by history.

On a July 1996 VA PTSD examination, the examiner reported 
that the purpose of the evaluation was to determine the 
nature of the veteran's memory loss, confusion, 
disorientation and mood swings, and to determine whether he 
had PTSD.  The veteran indicated that his sleeping 
difficulties had improved, although he had difficulty with 
concentrating.  He admitted to being a worrier and a somehow 
anxious and tense man.  An examination revealed the veteran 
to be tired due to his coming to the examination from his 
night work.  Signs of anxiety were detected by his tense 
posture and, at times, by his perspiring at the forehead.  
The content of his thoughts reflected his preoccupation about 
his physical complaints, which the veteran attributed to the 
Gulf War.  The veteran was diagnosed with moderate 
generalized anxiety disorder.

In addition, the veteran submitted a copy of the Jewish 
Bulletin, which reported that Israeli scientists had 
discovered that the ailments described by soldiers returning 
from duty in the Persian Gulf was a genetically based 
reaction to a drug that they were given to protect them 
against nerve gas attacks.  Symptoms included depression, 
lack of concentration, weight loss and insomnia.

At a March 1998 VA neuropsychiatric examination, results of 
the Dartmouth Pain Questionnaire revealed that the veteran 
fell within the impaired range for pain.  He identified back, 
shoulders, elbows, neck, wrists, right knee, toes and left 
shins as pain sites.  He used both affective and sensory 
adjectives to describe his pain.  He noted that anxiety and 
depression were much worse as a result of pain.  Depression 
testing indicated minimal to mild depression and anxiety 
testing indicated marked to severe anxiety.  These scores 
were further supported by endorsements on the Psychology 
Questionnaire, which included the presence of physical pain 
most of the time and psychological pain a good part of the 
time.

At a VA examination in June 1998, the veteran reported that 
he had been lethargic for the previous two years.  He was 
diagnosed with obstructive uropathy, impotence, and bilateral 
testicular atrophy of unknown etiology.

At a VA mental disorders examination in June 1998, the 
veteran reported that he was restless, nervous and sleepy.  
He was diagnosed, in part, with attention deficit, 
hyperactivity disorder, combined type.  The examiner reported 
that the veteran likely was suffering from a learning 
disability and/or attention deficit hyperactivity as a child 
and that part of what was being exacerbated in his adulthood 
was a memory problem.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
If a condition noted during service is not determined to be 
chronic, then, generally, a continuity of symptomatology 
after service is required for service connection.  Id.

The threshold question which must be answered is whether the 
veteran has presented well-grounded claims for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), VA has a duty to assist 
only those claimants who have established well grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (1999).

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

A.  Symptoms of Joint Pain and Leg Cramps, Fatigue, Cough and 
Smoke Sensitivity, Skin Rash and Profuse Sweating, Headaches, 
Mood Swings, Confusion, Disorientation and Sleep Disturbance 
as Chronic Disabilities Resulting from an Undiagnosed Illness

As an initial matter, the Board notes that the veteran served 
in the Southwest Asia theater of operations during the Gulf 
War from January 1991 to May 1991.  

The evidence of record shows that the veteran has repeatedly 
complained of having joint pain and leg cramps, fatigue, 
sinus congestion, cough and smoke sensitivity, skin rash and 
profuse sweating, headaches, mood swings, confusion, 
disorientation and sleep disturbance since his return from 
active duty in the Southwest Asia theater during the Gulf 
War.  The veteran has made these complaints during VA 
outpatient treatment visits and at VA examinations.

In particular, at a VA examination in November 1994, the 
veteran complained of itching that was not related to seasons 
or heat and aching of all of his joints.  He was diagnosed 
with Gulf War syndrome.

Also, in January 1996, the examiner reported the veteran's 
symptoms of joint pains, confusion and disorientation while 
driving, headaches, recurrent sinus infections, chronic 
fatigue, increased sensitivity to cigarette smoke and profuse 
sweating.  He had persistent skin rashes with no improvement, 
and an examination revealed an erythematous rash on the upper 
mid posterior chest.  The veteran was assessed with multiple 
illnesses with overlapping symptoms and causes, with no 
improvement in symptoms.  No specific diagnoses were 
provided.  In addition, the July 1996 VA general medical 
examination report reflects that the physician diagnosed the 
veteran as having numerous disabilities and did not attribute 
any of the reported symptoms to a known diagnosis.

Thus, there is at least some evidence suggesting a nexus 
between an undiagnosed illness and the veteran's 
symptomatology.  The veteran and the veteran's wife, pastor, 
sister-in-law and friend have also provided lay testimony 
indicating that the he has had the claimed symptoms since 
returning from the Gulf War.

Consequently, the Board finds that, in light of this 
evidence, the claims of service connection for symptoms of 
joint pain and leg cramps, sinus congestion, fatigue, cough 
and smoke sensitivity, skin rash and profuse sweating, 
headaches, mood swings, confusion, disorientation and sleep 
disturbance resulting from an undiagnosed illness are 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.317.


ORDER

The claim concerning service connection for joint pain and 
leg cramps as a chronic disability resulting from an 
undiagnosed illness is well grounded.

The claim concerning service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.

The claim of entitlement to service connection for sinus 
congestion as a chronic disability resulting from an 
undiagnosed illness is well grounded.

The claim concerning service connection for cough and smoke 
sensitivity as a chronic disability resulting from an 
undiagnosed illness is well grounded.

The claim concerning service connection for skin rash and 
profuse sweating as a chronic disability resulting from an 
undiagnosed illness is well grounded.

The claim concerning service connection for headaches as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.

The claim concerning service connection for mood swings, 
confusion, disorientation and sleep disturbance as a chronic 
disability resulting from an undiagnosed illness is well 
grounded.


REMAND

Because the claims for service connection for joint pain and 
leg cramps, fatigue, sinus congestion, cough and smoke 
sensitivity, skin rash and profuse sweating, headaches, mood 
swings, confusion, disorientation and sleep disturbance as 
chronic disabilities resulting from an undiagnosed illness 
are well grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to these claims.  38 U.S.C.A. 
§ 5107(a).  

In addition, the Board observes that the veteran has 
alternatively asserted that service connection for each of 
these conditions is warranted on a direct basis, i.e., other 
than as due to undiagnosed illness pursuant to 38 C.F.R. 
§ 3.303.  In this regard, the Board notes that in Schroeder 
v. West, No. 99-7103 (Fed. Cir. May 18, 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), recently held that, once an appellant has set forth 
a well-grounded claim as a result of a specific in-service 
occurrence or aggravation of a disease or injury, VA's duty 
to assist, pursuant to 38 U.S.C.A. §  5107(a), attaches to 
the investigation of all possible in-service causes of the 
disability, including those unknown to the claimant.  Id., 
slip op. at 12.  As such, because the veteran's claims are 
well grounded on the basis that they are plausibly 
attributable to undiagnosed illness, his claims on a direct 
basis must also be developed.

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claims includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  This includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Moreover, in light of the foregoing, the Board 
finds that medical opinions are necessary to address whether 
the veteran's symptoms/disabilities can be attributed to a 
known diagnosis and, if not, to determine the etiology of any 
undiagnosed/diagnosed illness.  Prior to doing so, however, 
all available medical records must be associated with the 
claims file.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
and request that he identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he has received treatment for 
the claimed symptoms of joint pain and 
leg cramps, fatigue, cough and smoke 
sensitivity, skin rash and profuse 
sweating, headaches, mood swings, 
confusion, disorientation and sleep 
disturbance since service.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  The veteran should then be scheduled 
for appropriate VA examination(s) in 
regard to his claims relating to symptoms 
of joint pain and leg cramps, fatigue, 
sinus congestion, cough and smoke 
sensitivity, skin rash and profuse 
sweating, headaches, mood swings, 
confusion, disorientation and sleep 
disturbance as chronic disabilities 
resulting from an undiagnosed illness.  
The examiner(s) must be provided with the 
claims folder for review in connection 
with his or her evaluation.  The 
examiner(s) should note and detail the 
veteran's reported symptoms relevant to 
the appropriate specialty.  The 
examiner(s) should also determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms. 

The examiner(s) should determine whether 
the veteran has objective evidence of a 
disability manifested by each particular 
symptom, i.e., joint pain and leg cramps, 
fatigue, sinus congestion, cough and 
smoke sensitivity, skin rash and profuse 
sweating, headaches, and mood swings, 
confusion, disorientation and sleep 
disturbance.  If so, the examiner should 
note whether it is at least as likely as 
not that the manifestations are 
attributable to a known diagnostic 
disability or disabilities.

If the manifestations cannot be 
attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the 
veteran's most recent departure from 
service during the Gulf War.  In 
addition, if the examiner(s) attributes 
any of the symptoms to a known clinical 
diagnosis, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the diagnosed 
disability is related to complaints or 
treatment noted during the veteran's 
military service.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  The 
examination report should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues of entitlement 
to service connection for 
symptoms/disorders manifested by joint 
pain and leg cramps, fatigue, sinus 
congestion, cough and smoke sensitivity, 
skin rash and profuse sweating, 
headaches, mood swings, confusion, 
disorientation and sleep disturbance as 
chronic disabilities resulting from an 
undiagnosed illness.  Unless service 
connection is established on the basis 
that a claimed symptom is due to 
undiagnosed illness, the RO should 
consider the claims pursuant to 
38 C.F.R. § 3.303.  The claims must be 
readjudicated in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 

